Exhibit 10.1

March 9, 2012

Harris Interactive Inc.

60 Corporate Woods

Rochester, New York 14623

Attn: Chief Financial Officer

Harris Interactive Inc.

161 Sixth Avenue

New York, New York 10013

Attn: General Counsel

Re: Common Stock Repurchase Program

Dear Ladies and Gentlemen:

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of June 30, 2010 (as amended, restated, supplemented, modified or
otherwise in effect from time to time, the “Credit Agreement”), by and among
Harris Interactive Inc. (the “Borrower”), the lenders party thereto and JPMorgan
Chase Bank, National Association, as Administrative Agent and Issuing Bank.
Capitalized terms used but not defined herein shall have the meaning ascribed
thereto in the Credit Agreement.

The undersigned hereby acknowledges and agrees that, notwithstanding the
limitations on Restricted Payments in Section 6.6 of the Credit Agreement and so
long as no Default or Event of Default then exists or would result therefrom,
the Borrower may, from time to time, make repurchases of its common stock as
described in the stock repurchase program announced by the Borrower in its press
release issued on March 8, 2012, with an aggregate purchase price for all such
repurchases not to exceed $1,000,000.

This letter agreement shall be governed by and construed in accordance with the
internal laws of the State of New York. This letter agreement may be executed in
any number of separate counterparts, each of which shall collectively and
separately constitute one and the same letter agreement. Delivery of an executed
counterpart of a signature page of this letter agreement by facsimile or other
electronic method of transmission shall be effective as delivery of a manually
executed counterpart hereof. This letter agreement constitutes a “Loan Document”
under the Credit Agreement.

This letter agreement becomes effective when signed by the Administrative Agent
and Required Lenders and countersigned by the Borrower.

[Signature page follows.]



--------------------------------------------------------------------------------

Sincerely yours,

JPMORGAN CHASE BANK, NATIONAL

ASSOCIATION, as Administrative Agent and Lender

By:   /s/ Thomas C. Strasenburgh Name: Thomas C. Strasenburgh Title: Vice
President & Authorized Officer



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

HARRIS INTERACTIVE INC., as Borrower By   /s/ Eric W. Narowski Name: Eric W.
Narowski Title: Interim Chief Financial Officer